Per Curiam:
The merits of this controversy are now on trial at the Equity Term of the Supreme Court, and we are of the opinion that, under all the circumstances, which it is not necessary to set out or elaborate, we would not be justified in arbitrarily forcing an argument of this appeal until the trial court shall have completed its labors by deciding the issues. The rights of the consumers are protected by undertakings approved by the court. The only question presented, outside of the merits, is the claim that the order appealed from was granted in violation of the decision of this court. The decision of the Court of Appeals created a new situation, and we cannot say that the application to the Special Term was in violation of our order. All concurred. Motion denied, without prejudice to renewal if the trial of the action now pending is not prosecuted with due diligence.